DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Brian Whiteman, Art Unit 1635.

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1) in the reply filed on 4/19/21 is acknowledged.
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/21.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Figure 3a, 4, and 5 and paragraph 36 appear to contain nucleotide sequences with at least ten defined nucleotides and no corresponding sequence identifier.


Specification
The disclosure is objected to because of the following informalities: paragraph 31 refers to 20 and substrate 20 and there appears to be only one 20 in figure 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claimed invention embraces a genus of engineered deoxyribozymes to ligate a nucleotide sequence in vitro or in vivo.  The engineered deoxyribozyme is used to express a desired protein in the presence of a desired ligand in a cell. 
Deoxyribozymes are composed of single strands that are organized into domains required for enzymatic activity (catalytic core domains) and for substrate recognition (substrate binding domains).  See Mokany et al. (J. Am. Chem. Society 2010, 132, pages 1051-1059, cited on an IDS).  DNAzymes are capable of catalyzing a broad range of chemical reactions including cleavage, ligation, phosphorylation, and deglycosylation of RNA or DNA. 
The nucleic acid enzyme used in the claimed method reads on MNAzymes (multicomponent complexes) known in the prior art for functioning as biosensors, molecular switches, and nucleic acid detection systems (page 1).  Scheitl et al. (Molecules 2020, 25, 3650, pages 1-14) teach, 
The 9DB1 DNA enzyme was heavily investigated biochemically, and it was the first DNA catalyst for which a three-dimensional structure was determined X-ray crystallography.  The structure revealed a 31-nt double pseudoknot architecture in the catalytic core containing long-range Watson-Crick base pairs and non-
The applicant provides one species of the genus based on the 9DB1 deoxyribozyme.  The applicant had to identify an optimal location where the core could be separated (pages 16-17).  It appears from the working examples that the applicant had to design the deoxyribozyme and further determine if it met the functional limitations (allowing translation for the desired protein from the ligand product complex) of claimed invention.  The applicant does not disclose that any other deoxyribozyme that could be engineered based on the modified 9DB1 deoxyribozyme.  “An ideal candidate for this ligation is the 9DB1 dexoyribozyme as it functions in the presence of Mg2+ ions around a pH 7.5 and at temperature 37C (page 16).”   “This makes it ideal for in vivo use as these conditions are almost identical to the ones found in the cytoplasm of most cells (page 16).”  It appears that the skilled artisan would have to empirically determine which nucleic acid system would have the desired biological activity.  In view of the specification and art of record (Scheitl et al., supra), the species produced by the applicant does not appear to represent the genus of modified deoxyribozyme that would have the desired biological activity.
Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of modified deoxyribozymes claimed in claim 1 as of the effective filing date sought in the instant case. 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro method for selective translation of a desired protein comprising providing two catalytic half cores of a 9DB1 deoxyribozyme, does not reasonably provide enablement for using a genus of deoxyribozymes in a method for selective translation of a desired protein.  The specification does not enable any person skilled in the art to which it pertains, or with make and use the invention commensurate in scope with these claims.
The broadest reasonable interpretation of the claimed method embraces using two catalytic half cores from a deoxyribozyme in any setting (test tube, in vitro cell or in vivo cell).
The catalytic core of DNAzymes can be separated and conjugated with target binding arms to create allosteric DNAzymes known as multi-component nucleic acid enzymes (MNAzymes).  They have been used in detection methods.
Purtha et al. teach using PDB1 and 7DE5 for ligating RNA (J. Am. Chem. Soc. 2005, 127, 38, 13124-13125, cited on an IDS).
Todd et al. (US 20150050656) teach using MNAzymes and DNAzymes which have cleavage, ligase or other enzymatic activities.  Polynucleotide substrates may be catalytically modified by the catalytic nucleic acid enzyme, including ligation of nucleic acids and RNA polymerization.  The substrates may contain one or more modifications such as analogous, derivatives, modified or altered bases, ribonucleotides, alterations of the sugar or phosphate backbones, various deletions, insertions, substitutions, duplication or other modifications or any combination of these, well known to those of skill in the art.  See also US 20110143338.
Scheitl et al. (Molecules 2020, 25, 3650, pages 1-14) teach: 
The 9DB1 DNA enzyme was heavily investigated biochemically, and it was the first DNA catalyst for which a three-dimensional structure was determined X-ray crystallography.  The structure revealed a 31-nt double pseudoknot architecture in the catalytic core containing long-range Watson-Crick base pairs and non-
The prior art, around the time of the effective filing date, does not appear to teach using a nucleic acid enzyme system to selectively translate a desired protein in a cell using a first substrate of a strand of ribonucleic acids capped at one end and a second substrate of a second strand of ribonucleic acids having a 5’ triphosphate region at one end and a region of polyadenylated at the other end, wherein the second substrate codes for the desired protein.
The claimed invention is directed to using a nucleic acid enzyme system (also known as MNAzymes) to translate a protein in any setting.
Applicant used one engineered MNAzyme in a cell culture and contemplated that the MNAzyme could be used in a cell in vivo.  The applicant teaches one species of the genus based on the 9DB1 deoxyribozyme.  The applicant does not teach that any other deoxyribozyme that could be engineered based on the modified 9DB1 deoxyribozyme.  The applicant had to identify an optimal location where the core could be separated (pages 16-17).  It appears from the working examples that the applicant had to make the deoxyribozyme and determine if it met the functional limitations (allowing translation 
The applicant does not appear to provide a working example in vivo.  The applicant does not also teach how successfully carry out the claimed in a cell in vivo.  The claimed method would require binding a nucleic acid ligand to each of the two assembly arms to form an intermediate and binding the intermediate to a first and second substrate in the same cell having the first and second substrates.  The applicant does not teach how to successfully carry out these methods steps in a subject and achieve selective translation of a desired protein.  
In view of the specification and art of record (e.g., Scheitl et al., supra), the limited working examples by the applicant do not appear to represent the genus of nucleic acid enzyme systems that would have the desired biological activity and using the system in vivo.  Thus, the instant disclosure does not enable the full scope of the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635